Monday 11th
The Court being Opened according to Adjournm4 John Rouse was Sworn. After which Henry Bull (Advocate for the Respond4 Cap4 Daal) moved that John Mulder (Master of the Sloop Three Brothers) an Inhabitant of Curacoa might be Sworn as an Evidence relating to the Custom of Curaco afores4 in regard to Pasports, or Sea briefs being taken out for a time, and the same Pasport might be Used for One or more Vessels before the time was expired, Whereupon Mr Read Advocate for the Captors Objected against s4 Mulders Evidence for that he was under the like Circumstances being taken upon the Spanish Main, as was Cap4 Daal Upon which Objection of Mr Reads the first Motion was disregarded and overruled by the Court The Court is adjourned to 3 a Clock P: M
[Minute Book, 1740-1743]
John Rouse On Oath declares etc.
Qn 1. Do you know of any Instance in Curacoa of [or?] the Dutch Places that if a Master changes his Vessel to give the New Vessel the Name of the Old One and to Use the Sea brief of the Old One, the time of it not being expired for the Seabrief of the new One
Ansr Near 20 Years ago I was in Curaco and had a Sea brief limitted for Six Months and during that Time I was Master of three different Vessels and Used the same Sea brief for em all, calling them successively by the same Name — The Vessels abovementioned were of the Burthen of about Eight, Nine and twelve Tons, The two first of wcl1 Vessels belonged to a Dutch Man as I understood and the other was owned by a French Man as I took it and was Hired by the above Dutch Man and afterwards I believe was return’d to the French man again — they all Sail’d from Curacoa to the Island of Cauco and back again to Curacoa — The first of wch Vessels was Man’d by *186himself and two Negroes — The Second by himself a Dutch Man and two Negroe — The third by himself two Frenchmen and a Dutchman
[Admiralty Papers, I, 54]